DETAILED ACTION

Remarks
This Office action is in response to amendment filed 02/25/2021, in which claims 1-28 are currently pending.

Response to Arguments
Applicant's arguments filed 02/25/2021, specifically regarding the rejection of independent claims 1 and 16 under Double Patenting have been fully considered but they are not persuasive.
Applicant argues that “the claims of the current application are generally directed to identifying the location and path of a mobile device traversing a structure using crowd sourced data, while the claims of U.S. Application No. 15/987,774 are generally directed to mapping the structure being traversed”. Examiner respectfully disagrees.
Although the claims are interpreted in light of the specification, Examiner has considered the claims as they are currently presented. With respect to “the claims of the current application are generally directed to identifying the location and path of a mobile device traversing a structure using crowd sourced data”, Applicant has not explicitly defined, or claimed, what constitutes signal data or limited what data can be used to identify the location and path of a mobile device are differed from the signal data in U.S. Application No. 15/987,774. Furthermore, claim 1 of U.S. Application No. 15/987,774 clearly states that “determining a position of the mobile device relative to the path based on signal data associated with a current position of the mobile device and the updated path of the mobile device” (Claim 1, limitation D as shown in the comparison table below). Applicant has not shown through evidence the distinction other than the words are different. In view of this, Applicant’s argument is not deemed persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of Application No. 15/987,774. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time of the invention the limitations are somewhat reworded/rearranged to merely produce the same effect of localizing a mobile device traversing a structure.


Application No. 16/128,403
1. A method for generating a structure map based on signal data obtained from a mobile device traversing a structure, comprising:
Application No. 15/987,774
1. A method for determining a position of a mobile device traversing a structure, the method comprising:
A. receiving signal data from the mobile device traversing the structure, the signal data comprising a plurality of signal samples associated with an environment of the structure;
A. sampling signal data associated with an environment of a structure using a mobile device traversing the structure;
B. generating, based on the signal data, a path of the mobile device throughout the structure based on the plurality of signal samples;
B. utilizing the sample of signal data to generate a path of the mobile device through the structure, wherein  each sample of the signal data among a plurality of samples of the signal data is uniquely identified in the path of the 

C. comparing the plurality of samples of the signal data to previously collected samples of the signal data from the structure and updating the path of the mobile device based on matches between the plurality of samples of the signal data to previously collected samples of the signal data; and
D. updating at least one of the displayed structure map and the displayed path based on at least one of: a correction, a user input, and a new signal data received from the mobile device.
D. determining a position of the mobile device relative to the path based on signal data associated with a current position of the mobile device and the updated path of the mobile device.



Allowable Subject Matter
Subject to a terminal disclaimer submitted pursuant to the above double patenting rejection, claims 1-28 would be allowable.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached form PTO-892.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L. H./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661